DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Specie 4- Figs. 26-33 in the reply filed on 2/28/22 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 543.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5,15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “majority” in claim 5 is a relative term which renders the claim indefinite. The term “majority” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not evident to the boundaries encompassed by a “majority” for the distance the gap extends beyond the axial length of the valve component. MPEP 2173.05 states that open ended ranges can be indefinite and since one does not know the distance meant by “greater than a majority” it can be considered indefinite. 
	In claim 15, line 6 recites a “second lumen” for the sleeve which is ambiguous because it is not understood if the sleeve is intended to have two lumens or not. In line 9 of the claim, the recitation of “the second lumen of the sleeve” clearly can be interpreted as implying two lumens and thus establishes indefiniteness to the claim. Claims 16-20 depend from claim 15 and thus are indefinite for depending therefrom. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Morriss et al. (WO 2013/059747) in view of Cooper et al. (2015/0351904).  Fig. 10A shows a prosthetic valve assembly 100 comprising: a radially expandable and compressible support structure 110, the support structure comprising a first frame and an annular sealing member 140, wherein the first frame includes a lumen extending from an inflow end to an outflow end, wherein the sealing member extends radially inwardly into the lumen of the first frame (section of inner sleeve 140 that covers inner support 120. It can also be seen (Fig. 10A) there is a tubular inner sleeve 140 extending axially from the first orifice of the first end wall to the second orifice of the second end wall and being spaced radially inwardly from the first frame; and a radially expandable and compressible valve component, the valve component comprising a second frame 120 and a valve structure 130 supported inside of the second frame for permitting blood flow through the valve component in one direction and blocking blood flow in the opposite direction, wherein the valve component is configured to expand within and engage the inner sleeve of the sealing member through openings of inner support structure. It is noted that Figs. 10E, 57D respectively show how a prosthetic valve can be constructed with a first end wall 140, 620 with an orifice 120 (lumen for valve), 123 (lumen for valve). However, Morriss et al. did not explicitly disclose there being a second end wall axially spaced from the first end wall and defining a second orifice. Cooper et al. teach (Fig. 2) prosthetic valves can be configured with a first end wall 20 and Fig. 13 shows a second end wall 412 having orifice to establish a channel for blood flow. Cooper et al. also teach that these end walls aid in blocking blood into the heart chambers and are constructed of material for allowing ingrowth to anchor the structure. It would have been obvious to one of ordinary skill in the art to use end walls as taught by Cooper et al. with the heart valve prosthesis of Morriss et al. such that it aids in anchoring but also enhances the pressure by maintaining the blood channel and prevents leaking about the prosthetic valve, see Cooper. Regarding claim 2, Cooper et al. teach (paragraphs 69,70,113) the end walls are made of fabric and Morriss also disclose (paragraph 221) the inner sleeve of the sealing member are made of fabric. With respect to claim 3, Morriss et al. also disclose (Fig. 20E) the sealing member comprises an outer sleeve 146 extending over an outer surface of the first frame of the support structure from the first end wall to the second end wall. Regarding claim 4, it can be seen (Fig. 10A) there is a gap extending radially between the inner sleeve of the sealing member and the first frame of the support structure and extending axially toward the second end wall due to the tapering of the outer frame. Regarding claims 5,12 Morriss shows (Figs. 10B,D) the gap extends axially along the valve component 130 for a distance greater than a majority of an axial length of the valve component since it is shown centrally along inner support 120 or that the gap is essentially along the entire length of the valve component mounted within the inner sleeve of the support structure. With respect to claim 8, Morriss discloses (Fig. 40M) that there can be projections 170 for engaging tissue that are constructed with portions 453 that extend outward and there are second portions 454 that extend inward from the first portion such that when extending from the support frame the first portion extends radially outward from the frame and the second portion extends radially inward toward the support frame. Regarding claim 9, Morriss discloses (paragraphs 131,178) the support can be made of metal. Regarding claim 13, Morriss discloses (paragraph 184) that the joining of the valve component with the support structure can be done with no metal components. Regarding claim 14, Morriss et al. disclose (paragraph 221) a fabric connection can be used to join the support structure with the frame of the valve component. With respect to claim 16, Morriss et al. disclose (paragraphs 184,185) the leaflets are stitched to the sleeve. Regarding claim 17, Fig. 10A the leaflets 130 are supported inside of another annular frame 120 that is disposed within the sleeve 140, paragraph 183. With respect to claims 7,19, Morriss et al. disclose (paragraph 242) there can be a plurality of projections secured to the frame of the support structure and configured to penetrate tissue of the native heart valve leaflets, see Figs. 34A-1, 34B-1. Regarding claim 20, Morriss et al. disclose the sleeve is formed of fabric. Regarding claims 6, Morriss in view of Cooper do not explicitly disclose the gap extending axially from the first end wall to the second end wall. It would have been obvious to one of ordinary skill in the art to modify and try a larger gap or have the gap extend axially from the first end wall to the second end wall in the prosthetic valve of Morriss as modified by Cooper such that the diameter can be enlarged for the valve implant and match an anatomical opening or increase engagement for a secure or sealed positioning of the valve implant against the wall of the vessel lumen in which it is placed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756. The examiner can normally be reached 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799